Title: From James Madison to Nelly Conway Madison, 8 August 1814
From: Madison, James
To: Madison, Nelly Conway


        
          My Dr. Mother
          Washington Aug. 8. 1814
        
        I have the pleasure of hearing by Simon who arrived last Evening, that you had returned from your visit to Mrs. D. well & continued so. I do not find that the waggon met with any accident on the way; the wool only being injured as far as getting very wet may have that effect. I learn both from Simon & Capt: Eddins that much damage has been done in the Neighborhood by the late rain, and that we have shared in it as was to be presumed. This prodigious fall of water appears to have extended from Boston to S. Carolina, and in many places to have done much injury.
        I can not yet say how soon I shall be able to make you the visit usual at this season. You well know that it will afford me too much gratification to be delayed a moment longer than may be necessary.
        Dolley as well as myself are in good health. She is making preparation for the return of Simon, who will have to wait a day or two. She joins in dutiful affection
        
          J. Madison
        
      